Case 2:20-bk-20007       Doc 511      Filed 04/06/20 Entered 04/06/20 13:37:05           Desc Main
                                     Document      Page 1 of 3




                                                                  Dated: April 6th, 2020
                         UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON


   IN RE:                                         LEAD CASE NO. 2:20-20007
                                                  Joint Administration

   THOMAS HEALTH SYSTEM, INC.,                    CHAPTER 11
   et al.,

                          Debtors.                JUDGE FRANK W. VOLK



                          MEMORANDUM OPINION AND ORDER

                Pending is the Debtors’ Report Regarding the Necessity of a Patient Care

 Ombudsman (the “Debtor’s Report”), filed January 29, 2020 [dckt. 130].


                                                 I.


                The United States Trustee submitted a Response on January 31, 2020 [dckt. 145],

 as did the Official Committee of Unsecured Creditors on February 3, 2020 [dckt. 156] and the

 Kanawha County Emergency Ambulance Authority on March 3, 2020 [dckt. 320]. The Court held

 a hearing on the matter on March 5, 2020, after which it directed the Debtors and the United States

 Trustee to file post-hearing briefs. The parties complied, and the Court convened a second hearing

 on March 25, 2020.

                The Debtors assert that the appointment of a patient care ombudsman is

 unnecessary. They explain that concerns about patient care were not a consideration in filing the

 instant case, that there are internal controls and healthcare regulations in place which would make
Case 2:20-bk-20007         Doc 511      Filed 04/06/20 Entered 04/06/20 13:37:05                Desc Main
                                       Document      Page 2 of 3


 an ombudsman redundant, and that an ombudsman would be both an administrative distraction

 and a safety risk during the COVID-19 pandemic.

                 The United States Trustee vigorously disagrees with the Debtors and asserts that

 the ombudsman appointment is of even greater urgency given the pandemic and the need to ensure

 that patient care standards are maintained. The United States Trustee also notes some fifteen

 pending medical malpractice actions involving the Debtors and urges that regulatory oversight and

 internal safeguards are insufficient to obviate the need for an ombudsman.


                                                     II.


                 Ombudsman appointments are governed by 11 U.S.C. § 333(a)(1), which provides

 that “[i]f the debtor in a case under chapter . . . 11 is a health care business, the court shall order .

 . . the appointment of an ombudsman . . . unless the court finds that the appointment of such

 ombudsman is not necessary for the protection of patients under the specific facts of the case.” 11

 U.S.C. § 333(a)(1). The term “health care business” includes “any general or specialized hospital

 . . . .” 11 U.S.C. § 101(27A)(B).

                 First, it is clear the Debtors are a health care business for purposes of § 333(a)(1).

 Regarding the balance of the statutory requirements, the burden rests with the party opposing the

 appointment. In re Starmark Clinics, 388 B.R. 729, 734 (Bankr. S.D. Tex. 2008). Courts have

 traditionally weighed nine factors in evaluating whether an ombudsman is necessary. In re

 Pediatrics at Whitlock, P.C., 507 B.R. 10,11 (Bankr. N.D. Ga. 2014). The factors are as follows:

 1) the cause of the bankruptcy; 2) the presence and role of licensing or supervising entities; 3) the

 debtor’s past history of patient care; 4) the ability of the patients to protect their rights; 5) the level

 of dependency of the patients on the health care facility; 6) the likelihood of tension between the



                                                     2
Case 2:20-bk-20007         Doc 511     Filed 04/06/20 Entered 04/06/20 13:37:05                Desc Main
                                      Document      Page 3 of 3


 interests of the patient and the debtor; 7) the potential injury to the patients if the debtor drastically

 reduced its level of patient care; 8) the presence and sufficiency of internal safeguards to ensure

 the appropriate level of care; and 9) the impact of the cost of the ombudsman on the likelihood of

 a successful reorganization. Id.; see also In re Alternate Family Care, 377 B.R., 754, 758 (Bankr.

 S.D. Fla. 2007); In re Flagship Franchises of Minnesota, LLC, 484 B.R. 759, 762 (Bankr. D. Minn.

 2013). The analysis is necessarily fact bound. Flagship Franchises, 484 B.R. at 762.

                 Although some factors weigh in favor of appointment, the majority do not. For

 example, the bankruptcy was not precipitated by any allegations of deficient patient care or patient

 privacy concerns. Further, there appear to be significant patient protection internal controls and

 external safeguards in place presently. Weighed with these two exemplars are the concerns that an

 ombudsman would create a substantial expense for the Debtors’ estates and may well endanger

 patients during the pandemic, inasmuch as the ombudsman would be obliged to travel, visit patient

 rooms, and migrate between facilities at a time when personal contact should be minimized. The

 Court notes as well that pending malpractice actions alone, without any showing respecting the

 merits or circumstances thereof, adds very little to the analysis.

                 The Court finds that an ombudsman is unnecessary at this time and may well be

 disruptive of hospital operations at a time when administrative and operational fluidity is essential.

 Accordingly, IT IS ORDERED that the Debtors have rebutted the showing that a patient care

 ombudsman should be appointed. IT IS FURTHER ORDERED, however, that the requested

 appointment is DENIED without prejudice to a showing at some later time of changed

 circumstances warranting such appointment. The Court would be prepared to take up any such

 matter on an expedited basis.




                                                     3
